Citation Nr: 1646518	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 2002 to September 2006, including service in Iraq from March 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in St Louis, Missouri.

In April 2015, the Board remanded the case for further development.  The case has now been returned for additional appellate consideration.


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects the Veteran sustained a TBI with current residuals and rotator cuff tendonitis of the left shoulder as a result of a June 2005 motor vehicle accident.

2.  The record reflects the Veteran was intoxicated at the time of the June 2005 motor vehicle accident, and that he was the driver of the vehicle.

3.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's alcohol use at the time of the June 2005 motor vehicle accident was a form of self-medication due to his now service-connected posttraumatic stress disorder (PTSD); i.e., the alcohol use was secondary to the PTSD.

4.  The record does not demonstrate by a preponderance of the evidence the June 2005 motor vehicle accident was due to willful misconduct.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for TBI residuals are met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.201, 3.303 (2015); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

2.  The criteria for a grant of service connection for left shoulder rotator cuff tendonitis are met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.201, 3.303 (2015); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, there is no dispute the Veteran sustained a TBI and a left shoulder injury as a result of a June 2005 motor vehicle accident that occurred during his active service while he was on leave.  The service treatment records document both a TBI and left shoulder tendonitis, among other things, as being incurred in this accident.  Further, there is competent medical evidence, to include VA examinations in August 2015, which concluded he currently has left shoulder tendonitis and TBI residuals such as headaches and memory deficits due to this motor vehicle accident.

Despite the foregoing, service connection was denied below as not being incurred in the line of duty and due to the Veteran's own willful misconduct.  In pertinent part, this was both the conclusion of the service department and a 2007 VA administrative decision due, in essence, to the fact the Veteran was intoxicated at the time of the motor vehicle accident and was the driver of the vehicle.

Under the law, veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the veteran's misconduct.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 105 (a)).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  Where drug and alcohol use is at issue, service connection is precluded in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  

Alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct such that service connection should be denied.  See 38 C.F.R. § 3.301 (c)(2) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct ... are not coextensive.").

However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301 (c)(2).

The Veteran does not bear the burden of proving that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was.  See Holton, supra.  In such cases, VA must set forth evidence that shows by a preponderance that the in-service injury was proximately caused by an act of willful misconduct by the Veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed. Cir. 2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); see also Myore v. Brown, 9 Vet. App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct).

The Board further notes that service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Here, the Veteran has contended that his alcohol use at the time of the June 2005 motor vehicle accident was a form of self-medication for and secondary to his now service-connected PTSD.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Federal Circuit has also indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

In this case, the Board must note that the record reflects the Veteran's current occupation is that of a Certified Nursing Assistant (CNA).  As such, it would appear his contentions do constitute competent medical evidence.  See 38 C.F.R. 
§ 3.159(a)(1); see also Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (all of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  Nevertheless, the Board may take the Veteran's self-interest into account is assessing the weight to be accorded to his self- assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the Board may consider self interest in evaluating the testimony of claimants).

The Board must also note that there is other competent medical evidence which supports the Veteran's contention that his alcohol use was secondary to his PTSD.  Various treatment records include notations indicating the Veteran reported his alcohol used helped him deal with his psychiatric symptoms.  A July 2009 VA examination also noted the Veteran reported he drank beer several times a month because it helped him to relax.  This examination, as well as an in-service Medical Evaluation Board (MEB), both note that the Veteran exhibited hyperarousal symptoms prior to the June 2005 motor vehicle accident; and such symptoms have been attributed to the now service-connected PTSD.  Moreover, a July 2011 VA psychiatric examination contains an explicit diagnosis of "Alcohol Abuse in remission secondary to PTSD."  In addition, there is no competent medical evidence which explicitly refutes the Veteran's contention that his alcohol use was secondary to his PTSD, to include at the time of the June 2005 motor vehicle accident.

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include matters of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions, an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board must find that the competent medical and other evidence of record reflects it is at least as likely as not the Veteran's alcohol use at the time of the June 2005 motor vehicle accident was a form of self-medication due to his now service-connected PTSD.  As such, the Board cannot find that the record demonstrates by a preponderance of the evidence the June 2005 motor vehicle accident was due to willful misconduct.  Therefore, for purposes of this case, the Board must find that service connection is warranted the TBI residuals and left shoulder rotator cuff tendonitis.


ORDER

Service connection for TBI residuals is granted.

Service connection for left shoulder rotator cuff tendonitis is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


